Citation Nr: 9931543	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  96-17 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether the veteran's claim of entitlement to service 
connection for a low back disorder is well grounded.

2.  Whether the veteran's claim of entitlement to service 
connection for recurrent headaches, claimed as secondary to 
exposure to tear gas, is well grounded.

3.  Whether the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder is well 
grounded.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
February 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision by the Denver, 
Colorado Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veteran's claims of entitlement to 
service connection for low back strain, recurrent headaches, 
and 
"a nervous disorder".

In September 1996, the RO denied the veteran's claims of 
entitlement to service connection for gastroesophageal reflux 
and a left knee condition.  In April 1997, the RO denied 
entitlement to service connection for a right knee condition.  
To the Board's knowledge, the veteran has not submitted a 
notice of disagreement regarding these decisions.  38 C.F.R. 
§ 20.200, 20.201, 20.202, 20.302 (1999).  Thus, these matters 
are not presently before the Board on appeal.

The Board notes that the issue of entitlement to service 
connection for an acquired psychiatric disorder was 
originally characterized by the RO as entitlement to service 
connection for "a nervous disorder".  The Board further 
notes that during the pendency of this appeal, the veteran 
also filed a claim of entitlement to service connection for 
depression, which was denied by the RO in the September 1996 
rating decision.  However, based on the medical evidence of 
record, as well as the contentions expressed by the veteran, 
the Board finds that the issue presently on appeal is more 
appropriately characterized as entitlement to an acquired 
psychiatric disorder.  Thus, the veteran's claim of 
entitlement to service connection for depression is now 
incorporated into the issue of entitlement to service 
connection for an acquired psychiatric disorder.

The Board also notes that in his April 1996 Substantive 
Appeal (VA Form 9), the veteran requested a personal hearing 
before a traveling member of the Board.  In a letter dated in 
July 1997, he indicated that he instead wished to have a 
hearing before a Hearing Officer at the RO.  He was 
subsequently provided with the date and time of his personal 
hearing, but was reportedly forced to cancel his appearance 
in November 1997.  The record reflects that he subsequently 
requested another personal hearing at the RO, but then failed 
to report for this hearing in March 1999.  There is no 
indication in the record that the veteran has since requested 
another opportunity for a personal hearing.


FINDINGS OF FACT

1.  There is no competent medical evidence of record 
demonstrating that the veteran is currently diagnosed with a 
low back disability, and no competent medical nexus evidence 
of record demonstrating that his claimed low back disability 
is related to service.

2.  There is no competent medical evidence of record 
demonstrating that the veteran's recurring headaches are 
related to service or any incident thereof.

3.  There is no competent medical evidence of record 
demonstrating that the veteran is currently diagnosed with an 
acquired psychiatric disorder, and no competent medical nexus 
evidence of record demonstrating that his claimed psychiatric 
disorder is related to service.



CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for a low back disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for recurrent headaches.  
38 U.S.C.A. § 5107(a).

3.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include a nervous disorder and depression.  
38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first address the 
law and regulations pertinent to a claim for service 
connection.  The Board will then separately discuss the 
issues on appeal.

Relevant Law and Regulations

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That a condition or injury occurred in service 
alone is not enough; there must be disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may also be granted 
for a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

Service connection may also be granted for chronic 
disabilities, including psychosis, if shown to be manifested 
to a compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. at 
488, 495-496 (1997).

Well grounded claims

The threshold question regarding any claim is whether the 
veteran's claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), the United States Court 
of Appeals for Veterans Claims (Court) determined that a 
well-grounded claim for service connection consists of (1) a 
medical diagnosis of a current disability, (2) lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and (3) competent medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  


Missing records

The Board notes that the veteran's service medical records in 
this case appear to be incomplete.  In such a case, VA's duty 
to provide reasons and bases for its findings and conclusions 
and to consider carefully the benefit of the doubt rule are 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Court has held that when a veteran's service medical records 
are lost or destroyed, VA has a duty to advise the veteran of 
alternative methods to assist him in supporting his claim.  
Garelo v. Derwinski, 2 Vet. App. 619 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

In this case, the RO has advised the veteran on several 
occasions of alternative methods that would best assist him 
in supporting his claims.  The RO has also made numerous 
attempts to locate the veteran's missing service medical 
records, but these attempts have been repeatedly 
unsuccessful.  The Board believes that the evidentiary record 
has been developed to the extent possible in this case, and 
that further efforts would likely prove to be fruitless.

1.  Whether the veteran's claim of entitlement to service 
connection for a low back disorder is well grounded.

Factual Background

Upon enlistment, the veteran reported no history of recurrent 
back pain and the entrance examination report was negative 
for any complaints or findings regarding the veteran's back.   
As noted above, no subsequent service medical records are 
available regarding this veteran.

Service personnel records reflect that in January 1979, the 
veteran underwent counseling for "disrespect" and an 
inability to follow orders.  These reports are negative for 
any indication that the veteran complained of or was treated 
for any physical disabilities during that time.

There are no pertinent medical records covering approximately 
the next 15 years.  The veteran has reported he received 
treatment for his low back disorder at the St. Louis, 
Missouri VA Medical Center from March 1979 to June 1979.  
After several attempts, the RO was unable to locate any 
medical treatment records pertaining to the veteran from the 
St. Louis, Missouri VAMC since his discharge from service.

VA outpatient treatment records dated between August 1994 and 
June 1995 show ongoing complaints of chronic low back pain.  
In June 1995, the veteran reported that he was experiencing 
"excruciating" recurrent back pain from his shoulder to his 
hip.  A VA examiner noted that the veteran reported that he 
had experienced no trauma and no unusual activity.

In a statement submitted in December 1995, the veteran 
reported that he has suffered from his claimed disabilities 
since service.  He indicated that his back problems stemmed  
from an incident in which he was carrying a 200-pound locker 
down a flight of stairs.  The veteran's injury reportedly 
occurred when person with whom he was carrying the locker 
dropped his end, forcing the veteran to support the whole 
weight of the locker by himself.

In his April 1996 Substantive Appeal, the veteran contended 
that he should not be penalized because his service medical 
records were destroyed in a fire at the St. Louis, Missouri 
VAMC.  He further contended that he has been unable to work 
since he left the military and that he has been receiving 
Social Security benefits since 1980.  The veteran also 
submitted a signed statement from C.M., a fellow veteran who 
testified that he was present on one occasion during service 
in which the veteran was rushed to the hospital.  C.M. 
indicated that he did not know for what condition the veteran 
was treated at that time.

In July 1996, the veteran reported that he received treatment 
for his back condition in 1984 at St. Claire's Hospital in 
Alton, Illinois.  He also reported having received treatment 
for his back condition at Barnes Jewish Hospital.  In an 
October 1996 letter to the veteran, the RO requested that he 
either provide his treatment records from Barnes Jewish 
Hospital or complete a VA Form 21-4142 so the RO could obtain 
these records for him.  There is no indication in the record 
that the veteran responded to this request.  Also in October 
1996, St. Anthony's (Claire's) Hospital indicated that they 
had no treatment records pertaining to the veteran.

Analysis

The veteran is claiming entitlement to service connection for 
a low back disorder.  He essentially contends that he has 
experienced recurring low back pain since service, and that 
his claimed low back pain is related to an injury he 
sustained in service while carrying a locker down a flight of 
stairs.

As noted above, the threshold question with regard to a 
veteran's claim for service connection is whether the claim 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  In order 
for a claim to be well grounded,  there must be competent 
evidence of (1) a current disability (a medical diagnosis); 
(2) incurrence or aggravation of a disease or injury in 
service (lay or medical evidence); (3) a nexus between the 
in-service injury or disease and the current disability 
(medical evidence).  Caluza, 7 Vet. App. at 506.  All three 
prongs of the Caluza test must be met.

In this instance, the Board finds that the veteran has 
satisfied the second element of Caluza as he has reported 
that during service, he injured himself carrying a locker 
down a flight of stairs.  The Board notes the veteran's 
factual accounts are presumed credible only for the limited 
purpose of ascertaining whether his claim is well grounded.  
Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 
5 Vet. App. 19, 21 (1993).

However, the Board finds that the veteran has not satisfied 
the first element of Caluza as he has failed to submit 
competent medical evidence demonstrating that he has ever 
been diagnosed with a low back disability.  Although the 
Board is cognizant that there is medical evidence of record 
showing that the veteran has recently been treated for 
chronic low back pain, the Board notes that there is no 
medical evidence of record showing a recent diagnosis of a 
low back disability.  In order for a claim to be well 
grounded, there must be evidence of a current disability.  
See  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau, 2 Vet. App. at 143.  As there is no competent 
medical evidence of record demonstrating a diagnosis of a low 
back disability, the Board finds that the veteran has not 
submitted a well-grounded claim for service connection.

The Board further finds that the veteran has also not 
satisfied the third element of Caluza, as he has not 
submitted competent medical evidence of a nexus between his 
claimed low back disorder and his alleged in-service injury.  
The only evidence of record of a nexus between the veteran's 
claimed low back strain and his in-service injury is his own 
assertion that there is a relationship.  However, while the 
veteran may be competent as a lay person to report his 
symptomatology, he is not competent to provide medical nexus 
evidence in order to render a claim well grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

In light of the Court's holding in Savage, 10 Vet. App. 495-
496, the Board has considered whether the veteran has 
demonstrated a "continuity of symptomatology", under 38 
C.F.R. § 3.303(b), sufficient to obviate the need for medical 
evidence of a nexus between his present disability and 
service.  However, although the veteran has reported that he 
has suffered from recurring low back pain since service, the 
Board notes that the earliest complaints of record are not 
documented until 1994, over 14 years after the veteran's 
discharge from service.  Moreover, and more significantly, he 
would still be required under Savage to provide competent 
medical evidence linking those continuous symptoms to his 
claimed low back disorder.  See Voerth v. West, No. 95-904 
(U.S. Vet. App. October 15, 1999).  As noted above, there is 
no competent medical evidence of record linking his claimed 
symptoms to any currently diagnosed low back disorder.

In summary, the Board finds that the veteran has submitted no 
competent medical evidence of a currently diagnosed low back 
disorder, and no competent medical evidence of a nexus 
between his in-service symptoms and his claimed low back 
disorder.  See Caluza, 7 Vet. App. at 506 (1995).  

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  Therefore, the Board finds 
that he has not submitted a well-grounded claim of 
entitlement to service connection for a low back disorder 
pursuant to 38 U.S.C.A. § 5107(a).  Thus, his claim is 
denied.

2.  Whether the veteran's claim of entitlement to service 
connection for recurrent headaches, claimed as secondary to 
exposure to tear gas, is well grounded.

Factual Background

Upon enlistment, the veteran reported no history of recurrent 
headaches and no history of a head injury.  The entrance 
examination report is negative for any complaints or findings 
regarding headaches or a head injury.

There are no pertinent medical records for many years after 
service.

In a private consultation report dated in November 1994, the 
veteran reported that he has experienced a significant amount 
of head injuries on multiple occasions.  He indicated that he 
been knocked out in a boxing ring and that the he has been 
severely assaulted many times.  He also reported intense 
headaches from time to time that are temporal, and that 
respond to Tylenol(r) fairly well.  A neurologist noted an 
impression of multiple episodes of head trauma with memory 
deficits.

VA outpatient treatment records dated between August 1994 and 
June 1995 show ongoing complaints and treatment related to 
memory loss and recurrent headaches.  In August 1994, a VA 
examiner noted that the veteran's headaches were likely 
migraines.

In a February 1995 clinical note, a private physician from 
the Aurora Community Mental Health Center noted that the 
veteran had been treated for organic brain syndrome.  A 
history of multiple closed head injuries was noted, which 
reportedly resulted in profound memory loss.

In March 1995, the veteran was evaluated by a private 
examiner for occupational therapy.  The veteran reported a 
history of multiple head injuries from assaults and one head 
injury from a boxing accident.  The veteran reportedly 
requested to leave the therapy session after 15 minutes due 
to a severe headache.  The examiner diagnosed the veteran 
with head trauma, rule out organicity.

In his December 1995 statement, the veteran reported that he 
suffered from recurring migraine headaches since service, 
which he alleged were caused by exposure to tear gas during 
basic training.

Analysis

The veteran is claiming entitlement to service connection for 
recurrent headaches.  He essentially contends that he has 
experienced recurring headaches since service, and that these 
headaches are related to exposure to tear gas during basic 
training.

After reviewing the record, the Board finds that the veteran 
has satisfied the first element of Caluza, a current 
disability, as he has submitted competent medical evidence 
demonstrating a current disability.  Specifically, the 
veteran has submitted recent medical treatment records 
showing diagnoses of organic brain syndrome and head trauma.  
The Board is, of course, aware that medical practitioners 
have ascribed this to post-service head trauma.  
Nevertheless, while not necessarily conclusive as to his 
claim, the Board finds that this evidence is sufficient to 
satisfy the first Caluza element pertaining to a current 
disability.   

The Board further finds that the veteran has also satisfied 
the second element of Caluza as he has reported that during 
service, he was exposed to tear gas during training.  As 
noted above, the veteran's factual accounts are presumed 
credible only for the limited purpose of ascertaining whether 
his claim is well grounded.  Meyer, 9 Vet. App. at 429; King, 
5 Vet. App. at 21.

However, the Board finds that the veteran has failed to 
satisfy the third element of Caluza, as he has submitted no 
competent medical evidence of a nexus between his reported 
recurring headaches and his alleged in-service exposure to 
tear gas.  Although there is recent medical evidence showing 
complaints of recurring headaches, no medical examiner has 
related these symptoms to any incident of military service.  
Although the February 1995 physician noted that the veteran 
was being treated for organic brain syndrome, and several 
physicians noted diagnoses of head trauma, there is no 
indication that any of these physicians ever related these 
disorders to the service.  Rather, the medical examiners of 
record who have addressed the etiology of the veteran's 
reported symptoms appear to relate his headaches and memory 
loss to head trauma he suffered as a result of numerous 
assaults and a boxing accident.  There is no evidence in the 
record indicating that any of these incidents occurred during 
the veteran's five-month period of service; and he has never 
contended such.

The only evidence of record of a nexus between the veteran's 
claimed headaches and his in-service exposure to tear gas is 
his own contention that there is such a relationship.  
However, as noted above, the veteran is not competent to 
provide medical nexus evidence in order to render a claim 
well grounded.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494-495.

The Board recognizes that the February 1995 private physician 
and several other physicians noted a history of memory loss 
and headaches that the veteran himself related back to 
service.  However, the Court has held that evidence which is 
simply information recorded by the medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute competent medical evidence.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  In any event, there is 
no indication in any of these reports that the physicians 
ever related these diagnoses to the veteran's military 
service.

Pursuant to Savage, 10 Vet. App. 495-496, the Board has again 
considered whether the veteran has demonstrated a 
"continuity of symptomatology", under 38 C.F.R. § 3.303(b).  
Although the veteran has recently reported that he has 
suffered from recurring headaches since service, the Board 
notes that the earliest complaints of record are not 
documented until 1994, over 14 years after the veteran's 
discharge from service.  Moreover, as discussed in detail 
above, medical nexus evidence is still required.  See Savage 
and Voerth, supra.  Such nexus evidence is lacking in this 
case.

In summary, the Board finds that the veteran has submitted no 
competent medical evidence of a nexus between either his 
recurrent headaches and any incident of service.  See Caluza, 
7 Vet. App. at 506; see also Chelte, 10 Vet. App. at 271.  
Therefore, the Board finds that he has not submitted a well-
grounded claim of entitlement to service connection for 
recurrent headaches and memory loss pursuant to 38 U.S.C.A. 
§ 5107(a).  Thus, his claim is denied.


3.  Whether the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder is well 
grounded.

Factual Background

Upon enlistment, the veteran reported no history of 
depression or excessive worry, and no history of nervous 
trouble of any sort.  The entrance examination report is 
negative for any findings related to the veteran's mental 
status.

The veteran's service personal records reflect that in 
January 1979, the veteran underwent rehabilitation counseling 
for "disrespect" and an inability to follow orders.  In 
February 1979, the veteran's commanding officer recommended 
that the veteran be discharged from the service.  He reported 
that the veteran had displayed problems adjusting to military 
life, and that he had exhibited a short temper and disrespect 
towards his superiors.  The commanding office further 
reported that the veteran had undergone rehabilitation 
counseling, which was unsuccessful.  These reports are 
negative for any indication that the veteran was treated for 
any psychiatric problems during that time.

There are no medical records pertinent to this issue for many 
years, and there is no indication that any such records 
exist.

In August 1994, the veteran filed a claim of entitlement to 
service connection for a nervous disorder.  He reported that 
he received treatment for his claimed disabilities from the 
St. Louis, Missouri VA Medical Center immediately following 
discharge.  As noted above, the RO was unable to locate the 
veteran's treatment records.

VA outpatient and hospital treatment records reflect that in 
August 1994, the veteran received psychiatric treatment 
following complaints of suicidal and homicidal ideation.  In 
a psychiatric assessment conducted on August 11, 1994, a VA 
psychiatrist noted that the veteran reported long-standing 
memory problems and anxiety.  The VA psychiatrist ruled out 
diagnoses of a major depressive disorder and panic disorder.  
The VA psychiatrist found that the veteran did exhibit some 
depressive symptoms but found that these were likely due to 
the circumstances of his lifestyle.  In a psychiatric 
assessment conducted on August 23, 1994, the veteran reported 
that he had attempted suicide in 1979.  He reportedly 
suggested a possible diagnosis of post-traumatic stress 
disorder, but the VA psychiatrist found that the veteran 
described only the usual stresses associated with basic 
training.  In a Discharge Summary, Dr. B.F. noted that the 
veteran had undergone psychological testing and was 
determined to have a very high F scale.  Dr. B.F. indicated 
that an F scale constituted malingering and that the veteran 
had noted on several occasions that he was trying to gain 
some sort of service connection for VA. 

Private treatment records from the Mediplex Rehabilitation 
Center in Denver reflect that the veteran received treatment 
at that institution from November 1994 to March 1995.  In a 
psychological consultation conducted in February 1995, the 
veteran reported that he drank heavily while he was in the 
Army and that he had begun using drugs there.  The veteran 
also reported that he was seeking service connection for VA 
because "they messed me up."  Dr. J.S. concluded that the 
veteran was apparently referring to his reported history of 
heavy alcohol and drug abuse while in the military.

In March 1995, the veteran underwent a neuropsychological 
evaluation by a Dr. D.W.  The veteran reported that he forgot 
how to read and write after leaving the Army, and that he 
believed that all of his problems began after he was exposed 
to tear gas during training.  Upon examination, Dr. D.W. 
found that the veteran's performance on the mental status 
examination showed significant variation and that there 
appeared to be marked variations in his motivation throughout 
testing.  Specifically, Dr. D.W. noted that the veteran's 
performance on the Rey memory test raised suspicions about 
his motivation and concerns that he was trying to avoid doing 
"too well."  Dr. D.W. further noted that if the veteran's 
reported memory problems were caused by exposure to tear gas 
in the military, the effect should have been more wide-
ranging than was exhibited on testing.  His obvious 
variations in motivation reportedly raised questions about 
the genuineness of his memory impairment.  Dr. D.W. concluded 
that he could find no credible evidence of an organic memory 
disorder and noted an Axis I diagnosis of factitious disorder 
with combined psychological and physical signs and symptoms, 
rule out personality disorder.

Private treatment records from the Aurora Community Mental 
Health Center show that the veteran received treatment from 
this institution between January 1995 and June 1995.  In a 
January 1995 clinical note, an examiner specifically ruled 
out diagnoses of post-traumatic stress disorder, psychotic 
disorder, major depression with psychotic features, and 
anxiety disorder.  In February 1995, the veteran reported a 
history of depression, memory loss, and voices since 1979.

Analysis

The veteran is claiming entitlement to service connection for 
an acquired psychiatric disorder.  He essentially claims that 
he has suffered from a nervous disorder and depression since 
his discharge from service, and that these conditions are 
related to his exposure to tear gas in basic training.

For the purpose of ascertaining whether the claim is well 
grounded, the Board will accept as true the veteran's 
statement that he was exposed to tear gas during service.  
Thus, at least for the limited purpose of well grounding the 
claim, in-service injury will be assumed to have occurred.

After reviewing the record, the Board finds that the veteran 
has not satisfied the first element of Caluza as he has 
failed to submit competent medical evidence demonstrating 
that he has ever been diagnosed with a psychiatric disorder.  
Although the Board is cognizant that there is medical 
evidence of record showing that the veteran has repeatedly 
sought medical treatment for multiple psychiatric symptoms, 
including depression, anxiety, and memory loss, the Board 
notes that there is no medical evidence of record showing 
that the veteran has ever been diagnosed with a psychiatric 
disorder.  In fact, most of the physicians who have recently 
treated the veteran appear to have either specifically ruled 
out psychiatric disorders as a possible diagnosis, or to have 
concluded that the veteran was either malingering or 
experiencing a "fictitious" disorder.  

In order for a claim to be well grounded, there must be 
evidence of a current disability.  See  Brammer, 3 Vet. App. 
at 225; Rabideau, 2 Vet. App. at 143.  As there is no 
competent medical evidence of record demonstrating a 
diagnosis of a psychiatric disorder, the Board finds that the 
veteran has not submitted a well-grounded claim for service 
connection.

The Board further finds that the veteran has also not 
satisfied the third element of Caluza, as he has not 
submitted competent medical evidence of a nexus between his 
claimed psychiatric disorder and any in-service incident.  
The only evidence of record of a nexus between the veteran's 
claimed psychiatric disorder and his in-service exposure to 
tear gas is his own assertion that there is a relationship.  
As discussed above, however, he is not competent to provide 
medical nexus evidence in order to render a claim well 
grounded.  See Espiritu, 2 Vet. App. at 495-496; Grottveit, 
5 Vet. App. at 93.

The Board recognizes that several physicians noted a reported 
history of depression and a nervous condition that the 
veteran himself related back to service.  However, as noted 
above, the Court has held that evidence which is simply 
information recorded by the medical examiner, unenhanced by 
any additional medical comment by that examiner, does not 
constitute competent medical evidence.  See LeShore, 8 Vet. 
App. at 409; see also Swann, 5 Vet. App. at 180; Black, 5 
Vet. App. at 180.

The Board has again considered whether the veteran has 
demonstrated a continuity of symptomatology under 38 C.F.R. § 
3.303(b).  Although the veteran has reported that he has 
suffered from recurring depression and memory loss since 
service, the Board notes that the earliest complaints of 
record are not documented until 1994, over 14 years after his 
discharge from service.  Furthermore, even if the veteran had 
provided evidence of continuity of symptomatology, he would 
still be required under Savage and Voerth to provide 
competent medical evidence linking those alleged continuous 
symptoms to his claimed psychiatric disorder.  As noted 
above, there is no competent medical evidence of record 
linking his claimed symptoms to any currently diagnosed 
psychiatric disorder.

In summary, for the reasons and bases discussed above the 
Board finds that the veteran has submitted no competent 
medical evidence of a currently diagnosed low back disorder, 
and no competent medical evidence of a nexus between his in-
service symptoms and his claimed psychiatric disorder.  See 
Caluza and Chelte, supra.  Therefore, the Board finds that he 
has not submitted a well-grounded claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include a "nervous disorder" and depression, pursuant to 
38 U.S.C.A. § 5107(a).  Thus, his claim is denied.

Additional Matter

Because the veteran's claims for service connection are not 
well grounded, VA is under no duty to further assist him in 
developing facts pertinent to those claims.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.159(a) (1999); Epps v. Gober, 126 F.3d 
1454 (Fed. Cir. 1997);  see also Morton v. West, 12 Vet. App. 
477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam) (holding that VA cannot assist a claimant in 
developing a claim which is not well grounded).  The Court 
has held that VA, in certain circumstances, may be obligated 
to advise the claimant of evidence that is needed to complete 
his application for benefits.  This obligation depends upon 
the particular facts of the case and the extent to which VA 
has advised the claimant of the evidence necessary to be 
submitted in connection with his claim.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The Court has also held that 
the obligation exists only in the limited circumstances where 
the appellant has referenced other known and existing 
evidence.  Epps v. Brown, 9 Vet. App. 341 (1996).

In this case, the veteran has alleged on several occasions 
that he received treatment for his claimed disabilities at 
the St. Louis, Missouri VAMC in the years immediately 
following his discharge from service.  However, the record 
reflects that the RO made numerous attempts to locate these 
records but was repeatedly unsuccessful.  The record also 
reflects that the RO advised the veteran on several occasions 
of other types of evidence that the would best serve to 
support his claims.  In response, the veteran reported having 
received treatment for his disabilities from several private 
physicians.  

After reviewing the record, the Board is satisfied that the 
RO either obtained or attempted to obtain treatment records 
from each of the veteran's reported physicians.  Furthermore, 
when no response was received from a particular physician, 
the record reflects that the RO notified the veteran and 
requested his assistance in obtaining that physician's 
records.  The Board is not on notice of the existence of any 
other possible evidence that exists that, if true, would make 
the veteran's claims of entitlement to service connection 
plausible.  


ORDER

A well-grounded claim not having been presented, the 
veteran's claim of entitlement to service connection for a 
low back disorder is denied. 

A well-grounded claim not having been presented, the 
veteran's claim of entitlement to service connection for 
recurrent headaches is denied. 





	(CONTINUED ON NEXT PAGE)



A well-grounded claim not having been presented, the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

